Citation Nr: 0215594	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for 
irritable bowel syndrome (IBS) with diverticulosis (claimed 
as gastroenteritis), including extraschedular rating.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1955.

This appeal is from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The August 1999 statement of the case (SOC) shows the RO 
considered extra-schedular rating in response to the 
veteran's October 1996 and April 1997 statements asserting 
entitlement to a 100 percent rating.

In April 2002, the RO issued a supplemental statement of the 
case (SSOC) addressing the issues stated above and also the 
issue of service connection for gastroenteritis.  The 
appellant had asserted in a statement of December 1999 that 
he should have been granted service connection for 
gastroenteritis as well as for IBS.  He asserted that his 
pending appeal included the issue of separate service 
connection for gastroenteritis.  Historically, the claims for 
service connection for stomach and colon conditions and for 
gastroenteritis are for the same disability.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (the identity of a disability 
does not change with the nomenclature of the claim).  The 
claim for gastroenteritis was granted in the context of a 
June 1999 allowance of a claim for a disability ultimately 
diagnosed as IBS with diverticulosis, which is the disability 
for which the veteran seeks a higher rating through this 
appeal.  Notwithstanding the inclusion in the April 2002 
supplemental statement of the case (SSOC) of the issue of 
service connection for gastroenteritis, the Board deems there 
to be no such issue before it.  The appellant perfected the 
matter of service connection for gastritis with a statement 
of May 2002, which, based on its content, the Board construes 
as perfecting that issue only.

The claim for higher rating for IBS with diverticulosis 
encompasses the questions of entitlement to extraschedular 
rating of the disability.  In April 1997, the veteran stated 
that he did not seek pension benefits, but rather disability 
compensation at the 100 percent rate for gastroenteritis.  
The June 1999 rating decision and August 1999 SOC included 
disallowance of extra-schedular rating.  When, as here, a 
claim for a higher disability rating is based on the only 
service-connected disability, consideration of entitlement to 
extra-schedular rating is appropriately construed as part of 
the same matter on appeal and within the Board's 
jurisdiction.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 
VAOPGCPREC 6-96.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

The RO's consideration of individual unemployability in the 
June 1999 rating decision and noted on the August 1999 SOC, 
was done without a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  The 
veteran's April 1997 statement did not explicitly claim 
unemployability.  The matter is referred to the RO to furnish 
the veteran VAF 21-8940 and take any other appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not contract or develop gastritis in 
service or suffer aggravation in service of a preexisting 
gastritis.

2.  Irritable bowel syndrome with diverticulosis is 
manifested by alternating diarrhea and constipation with more 
or less constant abdominal distress, and has been so 
manifested from August 25, 1994, the effective date of 
service connection, to the present.



CONCLUSIONS OF LAW

1.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

2.  A rating higher than 30 percent for irritable bowel 
syndrome with diverticulosis is not warranted on a schedular 
or extraschedular basis for any period between August 24, 
1994, the effective date of service connection, and the 
present.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1); 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7319 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2001).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The RO provided the veteran forms 
explaining his appellate rights regarding adverse 
adjudication.  The claims at issue in the instant case 
required no other forms to prosecute them.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
statement of the case (SOC) of July 1995 informed the veteran 
generally about the information and evidence necessary to 
substantiate a claim for service connection.  VA discharged 
its obligations under section 3.159(b) in letters of 
September and December 1998, November 1999, February 2001, 
May 2001, February 2002, and the SSOC of April 2002.  The 
veteran submitted evidence and information coincident with 
his claim prior to receiving notice from VA of the evidence 
and information necessary to substantiate his claim.  In 
December 1995 hearing testimony, he reported that college 
health records from shortly after service were destroyed.  
His statement of January 1999 reported another doctor's loss 
of his medical records.  In a July 2001 statement, he 
reported having no more evidence.  The several letters 
informed him who had the burden to produce or obtain specific 
information and evidence, including that he must produce 
certain information to enable VA to obtain certain evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
discharged its obligations under section 3.159(c) in letters 
of April 1994 to two private physicians and to another in May 
2001.  The veteran exercised his prerogative to provide 
certain evidence, and he reported in statements of April 1997 
and January 1999 that the evidence of record was sufficient 
to grant his claims, and that certain evidence was 
unobtainable.  The RO has obtained all pertinent VA medical 
records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA has afforded the veteran 
multiple examinations and diagnostic tests, obtaining the 
medical opinions necessary to decide his claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  The only evidence shown 
in the record to be unavailable is that of which the veteran 
informed VA.  No action to notify the veteran of a failure to 
obtain evidence is indicated.

II.  Service Connection for Gastritis

The veteran asserts that he should be separately service-
connected for gastritis, because, even though it could not be 
rated separately from his IBS because of the rule against 
pyramiding, see 38 C.F.R. § 4.14 (2001), gastritis can be 
rated higher.  See 38 C.F.R. § 4.118, Diagnostic Code 7307 
(2001).

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

Gastritis is not one of the diseases defined by statute as 
chronic and presumed service connected if shown to have been 
10 percent disabling within a specified time after 
separation.  See 38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  Consequently, proof of service 
connection of current gastritis cannot rely on a presumption 
of service connection.  Service connection must be 
established by other evidence making it at least as likely as 
not that the veteran incurred or aggravated gastritis in 
service.

The VA and the veteran aver that gastritis is a distinct 
pathology from gastroenteritis.  The record contains medical 
literature relied up by both the RO and the veteran 
purporting to distinguish gastritis as a distinct pathology.  
Service medical records include a diagnosis of acute 
gastroenteritis.  They include no diagnosis of gastritis.  
There is no medical evidence the gastroenteritis was actually 
misdiagnosed gastritis, or that he also had gastritis in 
service.  The veteran's testimony in December 1995 that he 
was diagnosed with acute gastritis in service was mistaken.  
Considering all of the evidence of record, the veteran cannot 
establish service connection for gastritis on the basis that 
it is a subsequent manifestation of a chronic disease shown 
as such in service.  See 38 C.F.R. § 3.303(b) (2001).

The medical record after service begins with records from 
Crosby Memorial Hospital.  In September 1956 the veteran was 
diagnosed with acute gastroenteritis.  Preceding the first 
diagnosis of gastritis there are diagnoses of 
gastroenteritis, improved, in March 1957, of acute viral 
enteritis in January 1958, of acute diverticulitis of the 
colon confirmed by barium enemy in August 1962, of acute 
gastroenteritis, sudden onset, in December 1966, and of 
diverticulitis and diverticulosis in April 1967.  In August 
1968, the first diagnosis of gastritis appears in the medical 
record.  The diagnosis is made again in March 1969.  The 
veteran's complaints as noted with the diagnoses of gastritis 
are different from the other complaints, probative of the 
conclusion that the gastritis appearing in August 1968 was, 
at least symptomatically, different from the previously 
diagnosed conditions.  There was no further diagnosis of 
gastritis until August 1991, when the diagnosis "chronic 
gastritis, stable" appeared in the treatment notes of J. 
Bowlus, M.D., who has provided extensive treatment records 
from November 1983 to March 1994.  In April 1996, the veteran 
had an upper GI series with Barium swallow and 
esophagogastroduodenoscopy (EGD) examination, with biopsy.  
The EGD examiner saw bile in the stomach with the scope, and 
the biopsy found chronic inflammation of the gastric mucous 
membrane.  The diagnosis was gastritis.  An EGD done at 
Forrest General Hospital in November 1999 produced an 
impression of bile reflux esophagitis, but did not note an 
impression of gastritis upon view of the gastric mucosal 
lining.  A March 2001 outpatient note reported history of 
chronic gastritis.

Gastritis could be service connected with evidence of 
continuity of symptomatology between a condition noted in 
service but not shown then to be chronic and a current 
condition.  38 C.F.R. § 3.303(b) (2001).  Multiple medical 
opinions of record weigh in favor of concluding that it is 
the veteran's IBS with diverticulosis, not gastritis, which 
has continuity of symptomatology with the condition noted and 
diagnosed in service as acute gastroenteritis.  There is no 
countervailing medical evidence that the continual 
symptomatology since service is that of a misdiagnosed or 
undiagnosed gastritis.  No medical practitioner who has 
treated the veteran or reviewed his medical records has 
opined that there is a link between gastritis diagnosed first 
in August 1968 and occasionally thereafter and the condition 
noted in service.  Cf. Savage v. Gober, 10 Vet. App. 488 
(1997) (nexus between continuous symptoms and service 
established by medical evidence as element of claim for 
service connection).  H. Crawford, M.D., specifically stated 
in July 1995 that he could not comment on medical problems in 
the distant past, opined that the IBS for which he treated 
the veteran was probably present for a number of years.  On 
examination and review of the veteran's claims file in 
February 1999 and February 2002, a VA physician opined that 
the GI problems in service were the initial manifestations of 
IBS and diverticulosis.  The preponderance of the evidence is 
against establishing service connection for gastritis based 
on continuity of symptomatology.  38 C.F.R. § 3.303(b) 
(2001).

Finally, service connection can be established for a disease 
first diagnosed after service if all of the evidence, 
including that pertinent to service, reveals that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  The 
veteran and his wife, who knew him while he was in service, 
testified to the continuity of his symptoms, but nothing in 
their testimony constituted medical evidence that would 
permit attribution of the symptoms as described to a specific 
diagnosis.  No other medical evidence links the gastritis 
first diagnosed in August 1968 to service such that it is at 
least as likely as not that the veteran incurred gastritis in 
service.  The preponderance of all of the evidence, including 
that pertinent to service, is against awarding service 
connection for gastritis.  38 C.F.R. § 3.303(d) (2001).

In sum, the preponderance of the evidence necessary to 
separately establish service connection for gastritis is 
against the claim, regardless of the theory of entitlement.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).


II.  Higher Initial Rating for IBS with Diverticulitis

A.  Schedular Rating

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of the disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2001); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).

The veteran is service connected for a gastrointestinal (GI) 
disorder, IBS with diverticulosis, rated 30 percent disabling 
under the criteria for rating irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2001).  Thirty 
percent is the highest rating provided for IBS.  That rating 
is given when the syndrome is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The veteran's service-connected 
condition includes diverticulosis, and the medical evidence 
shows at least one episode of diverticulitis.  There is no 
diagnostic code specifically for diverticulosis.  
Diverticulitis can be rated as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis.  Diagnostic Code 
7327.

Private treatment records from Dr. Bowlus show the veteran 
has had flare-ups of abdominal symptoms about annually.  He 
had a flare-up of colon infection December 1991.  He 
complained of increased symptoms in November 1992, when an 
abdominal series was normal.  Dr. Bowlus referred him to Dr. 
Leifer at St. Rita's Hospital in January 1993 because of 
complaints of bleeding per rectum.  By interview, Dr. Leifer 
noted recurrent intermittent left lower quadrant abdominal 
pain since 1955 at approximately two-month intervals.  The 
veteran reported stable weight and good appetite for the past 
year, with occasional post-prandial discomfort that was not a 
big problem.  There was no dysphagia or anorexia.  Past 
intermittent diarrhea was not currently active.  Dr. Leifer 
noted the history of improvement of symptoms with use of 
Xanax, suggesting a significant contribution of anxiety to 
the IBS symptoms.  After flexible sigmoidoscopy showed two 
small polyps, diverticulosis and large internal hemorrhoids, 
and UGI with small bowel follow-through showed a small hiatal 
hernia and was otherwise normal, Dr. Leifer concluded the 
bleeding was almost certainly from hemorrhoids.  The veteran 
complained of dyspepsia in March 1993, and had epigastric 
tenderness on physical examination, which Dr. Bowlus assessed 
as of unknown etiology.  In July 1995, Dr. Crawford reported 
treating the veteran since 1994 and that his symptoms were 
somewhat typical for IBS.

Private records from H. Crawford, M.D., of June 1994 to May 
1996 show the veteran's complaints of irregular bowel habits 
and crampy pain, which Dr. Crawford described as IBS with 
reasonable control on therapy.  The May 1996 note revealed 
that the veteran had increased symptoms when he modified his 
medical regimen; he was instructed to resume the prescribed 
regimen.

VA outpatient records of January to May 1996 show complaints 
of stomach cramps and of heartburn while lying down.  This 
latter prompted GI studies including Barium swallow in 
February and the Barium swallow and EGD of April 1996 noted 
above.  There were no reports of frequent diarrhea, 
constipation or vomiting during this period.  A November 1998 
statement from R. Woodall, M.D., reported his treatment of 
the veteran since before 1994 for gastroenteritis and IBS, 
but was silent about the severity and manifestations of 
symptoms.  The veteran has reported that Dr. Woodall's office 
has lost his medical records and can provide no details.

On VA examination in February 1999, the veteran reported a 
history since service of nausea, abdominal cramps, 
alternating diarrhea and constipation, with attacks every two 
weeks to monthly, especially if he gets nervous.  He listed 
his current medications.  He reported cramping in the lower 
left quadrant associated with nausea, rare vomiting and 
indigestion most of the time.  He reported stable weight and 
good appetite.  Examination found the veteran well developed 
and well nourished, weighing 190 pounds.  Abdominal 
examination found no organomegaly or masses.  There was mild 
to moderate tenderness in the epigastric area of the left 
lower quadrant.  The UGI study found only a small hiatal 
hernia and was otherwise normal.  The examiner reported 
reviewing the veteran's claims file.  The diagnoses were 
hiatal hernia with gastroesophageal reflux disease, irritable 
colon syndrome, diverticulosis, and status-post polypectomy.

The veteran was seen at Forrest General Hospital in November 
1999 for complaints of recent odynophagia (pain on 
swallowing) and nausea of unclear etiology.  An EGD revealed 
bile reflux esophagitis.

On VA examination in February 2001, the examiner noted the 
veteran was a somewhat poor historian.  The examiner again 
noted review of the veteran's claims file.  The veteran's 
complaints were essentially the same, with a fuller 
description of the anatomical locations of cramping pain, 
which he reported was a daily problem.  The examiner noted 
that he had never had surgery for diverticulitis, and there 
was no history of bowel obstruction, perforated ulcer, or 
ulcerative colitis.  The veteran reported flare-up of 
symptoms twice a week, persisting from an hour to all day.  
The veteran stated that a year ago, he went to the hospital 
frequently for his GI complaints, but that he now tried to 
live with it.  He reported nausea and vomiting daily.  He 
reported a variably good and bad appetite.  He reported no 
known precipitating factors to his GI complaints.  He 
reported a low weight of 175 pounds in the past year, 185 on 
current examination.  The veteran reported alternating 
diarrhea and constipation.  He reported staying in bed all 
day because of weakness and shakiness.  Physical examination 
was essentially as in February 1999.  There was abdominal 
tenderness without rebound tenderness, and bowel sounds were 
normoactive.  Upper and lower GI x-rays with Barium were 
normal except for multiple diverticula throughout the colon 
and a very small sliding hiatal hernia.  The diagnoses were 
diverticulosis, IBS, and small sliding hiatal hernia.

Private office treatment and hospital records from August 
1993 to May 2002 reveal the veteran has extensive other 
health problems.  Dr. Bowlus's letter of August 1993 listing 
the veteran's current health problems did not mention any GI 
condition.  The veteran has had treatment for coronary artery 
disease, including coronary artery bypass surgery, 
ophthalmologic problems, psychiatric treatment for depression 
and anxiety, arthritis, and other problems.  A May 2001 VA 
outpatient record listed 15 active problems dating from April 
1998 to May 2001; except for possibly benign neoplasm of the 
colon, the service-connected conditions did not appear on the 
list.  Significantly, the veteran's reports on VA examination 
notwithstanding, the outpatient records since April 1998 do 
not show him seeking treatment for the service-connected IBS 
with diverticulosis.

The totality of the VA outpatient records and private medical 
records produce a picture of IBS symptoms that from August 
1994 to the present have only rarely prompted the veteran to 
seek treatment.  In light of the record of his seeking 
treatment for numerous other complaints, the evidence 
suggests that his reports of daily debilitation due to the 
service-connected IBS with diverticulosis are exaggerated.  
The Board finds his reported of such debilitation not to be 
credible evidence on which to base his disability rating.  
Consequently, the Board will rely on the objective medical 
evidence.

Under Diagnostic Code 7301, peritoneal adhesions can be rated 
50 percent disabling if manifested by definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  The veteran has not had 
bowel obstruction or any abdominal surgery.  Diagnostic code 
7301 is inapplicable to the veteran's circumstances.

The criteria for ulcerative colitis, Diagnostic Code 7323, 
provide for 60 and 100 percent ratings, but the veteran does 
not have ulcerative colitis, as is revealed by multiple 
colonoscopies, nor does any medical evidence suggest his 
symptoms are like those of ulcerative colitis.  He is obese 
and well nourished, and he is not shown to be in only fair 
health because of his service-connected IBS with 
diverticulosis.  Rather, many years'-worth of private and VA 
medical records show only occasional, short term exacerbation 
of diarrhea and nausea, with an essentially stable course, 
described by Dr. Crawford in July 1995 as well controlled.  
The findings on VA examinations of February 1999 and February 
2001 are consistent with the conclusion that the condition is 
essentially stable.

Considering for completeness sake other potentially 
applicable diagnostic codes, the criteria for rating ulcers 
in various sites, Diagnostic Code 7304 to 7306, provide for 
ratings above 60 percent, but the veteran does not have and 
has never had an ulcer.

Gastritis can be rated 60 percent disabling if it is 
hypertrophic (shown by gastroscope), chronic, with severe 
hemorrhages, or large ulcerated or eroded areas.  Diagnostic 
Code 7307.  The veteran has had gastroscopic examination, 
most recently the EGD in April 1996.  He does not have 
hypertrophic gastritis or any of the objective criteria of 
the 60 percent rating.  

The criteria for postgastrectomy syndromes, Diagnostic Code 
7308, are inapplicable in this case, because the veteran has 
not had a gastrectomy.  He cannot properly be rated for 
stenosis or injury of the stomach, Diagnostic Codes 7309 and 
7310, as he does not have stenosis of the stomach and his 
disability is not the result of a stomach injury.

Diverticulitis, Diagnostic Code 7327, may be rated as 
irritable colon syndrome, peritoneal adhesions, or ulcerative 
colitis, depending on the predominant disability picture.  
The veteran has diverticulosis, not diverticulitis, and the 
predominant disability picture is not like the disability 
picture painted by the criteria for ratings greater than 30 
percent for peritoneal adhesions, or ulcerative colitis.  See 
Diagnostic Codes 7301, 7323, discussed above.

In sum, the veteran's IBS is properly rated under the 
criteria for irritable colon syndrome in Diagnostic Code 
7319.  It has been essentially stable at the level of 
severity documented in the medical record.  The several 
exacerbations shown in the medical record have not been of 
sufficient duration to warrant short-term increases of the 
disability rating.  The current 30 percent rating adequately 
contemplates the exacerbations and amount of variability in 
symptoms demonstrated in the medical record.  38 C.F.R. § 4.1 
(2001).  The preponderance of the evidence is against 
awarding a higher schedular rating for IBS with 
diverticulosis.  

B.  Extraschedular Rating

The veteran has asserted entitlement to compensation at the 
100 percent rate.  He did not report a basis for such a 
rating other than his general assertion about the severity of 
his disability.  In its comprehensive review of the veteran's 
claim, the RO considered whether the veteran's IBS with 
diverticulosis should be referred to appropriate VA authority 
for extraschedular rating pursuant to the following 
regulation:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity . . . .  To accord 
justice, therefore, to the exceptional 
case where the schedular evaluations are 
found to be inadequate, the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, upon 
field station submission, is authorized 
to approve on the basis of the criteria 
set forth in this paragraph an extra-
schedular evaluation commensurate with 
the average earning capacity impairment 
due exclusively to the service-connected 
disability or disabilities.  The 
governing norm in these exceptional cases 
is: A finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2001).

The Board lacks jurisdiction to award such a rating in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board may, however find whether referral to VA officials with 
the authority to award extra-schedular rating is warranted.  
VAOPGCPREC 6-96.

As the record reveals, the veteran has not had frequent 
hospitalization for IBS with diverticulosis.  The veteran's 
report to the February 2001 VA examiner of frequent trips to 
the hospital are not borne out by the record, which showed 
his treatment for conditions other than IBS with 
diverticulosis.  His last hospital treatment being the 
November 1999 EGD at Forrest Hospital, which apparently was 
not an inpatient procedure.  The several instances over the 
years of hospitalization for tests are not frequent within 
the meaning of the regulation.

The veteran has not claimed or reported marked interference 
with employment due to IBS with diverticulosis.  Dr. Bowlus's 
records show interference with employment by heart disease 
and recurrence of mononucleosis or chronic fatigue, but not 
by IBS or diverticulosis.  No other medical evidence suggests 
IBS with diverticulosis has markedly interfered with the 
veteran's employment.  

Taken together, the evidence does not show marked 
interference with employment such as to render application of 
the rating schedule impractical.  Consequently there is no 
basis for the Board to refer the veteran's assertion of 
entitlement to compensation at the 100 percent rate to the VA 
officers authorized to assign such a rating on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2001).


ORDER

Service connection for gastritis is denied.

A disability rating higher than 30 percent for irritable 
bowel syndrome with diverticulosis is denied on a schedular 
or an extraschedular basis for any part of the period from 
August 25, 1994, to the present.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

